Citation Nr: 1743261	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  04-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served in the U.S. Army Reserve, and had a period of active duty from December 1990 to May 1991 with, apparently, further periods of service (including in 1989 and 1991) that have not been verified.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  In August 2011, this matter was remanded for additional development.  The Veteran was notified that the VLJ who conducted the hearing is no longer with the Board, and was offered an opportunity for a hearing before the VLJ who would decide her appeal.  In May 2017, the Veteran indicated that she did not desire to have another hearing on these issues. 

[The Board's August 2011 remand also addressed a claim seeking compensable rating for a gynecological disorder.  A September 2014 rating decision assigned a 10 percent rating, effective January 2005.  As that determination constitutes a full grant of the benefit sought, that matter is resolved, and no longer on appeal.]  

A separate Board remand dated on the same day as the August 2011 remand pertaining to the issues addressed herein ordered that pursuant to her request the Veteran should be scheduled for a videoconference hearing before the Board addressing 13 further separate issues on appeal from a May 2003 rating decision.  A close review of the Veteran's record both in the Veterans Benefit Management System (VBMS) and Legacy Content Manager found that there has been no action on the 13 remanded that were the subject of the separate August 2011 remand.  A hearing has not been held on those issues; they have not been the subject of a supplemental statement of the case (SSOC); and they have not been recertified to the Board; in other words, the second (separate) August 2011 Board remand remains pending before the Agency of Original Jurisdiction (AOJ).  The hearing request has not been withdrawn.  [The Veteran has declined a second hearing on the issues addressed at the June 2011 videoconference hearing.]  These additional 13 issues are not currently before the Board (as the remand remains pending); they are referred to the AOJ to call attention to the fact that there has not been action on the Board's prior remand.  
  
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to this claim.  38 C.F.R. § 3.159.

The August 2011 Board remand was in part for an examination to ascertain the nature and likely etiology of the Veteran's psychiatric disability.  Responding to specific questions posed by the Board, the May 2014 VA examiner identified the Veteran's disability as unspecific depressive disorder.  The examiner opined that the depressive disorder did not appear to be related to her military service, noting that she did not report any symptoms or seek treatment for depression until 2003.  However, a review of the record found that service treatment records (STRs) note the Veteran's reports of depression (See December 1990 STR).  Therefore, the May 2014 VA examiner's opinion was based on an inaccurate factual predicate and is inadequate for rating purposes.  

Furthermore, regarding secondary service connection, the examiner opined that the Veteran's depressive disorder was less likely than not caused or aggravated by her service-connected gynecological disability.  He noted that the Veteran initially sought mental health treatment due to fears of infertility; however, she gave birth to a heathy child and still reports symptoms of depression, making it unlikely that her unspecific depressive disorder was caused by her fears of infertility.  The examiner also noted that although the Veteran continues to have irregular menses, "it appears to be well-managed with hormone therapy and there is no reason to suspect that her ongoing depressive symptoms are directly related to this condition".  However, the opinions offered are inadequate and not fully responsive to the questions posed by the Board in its August 2011 remand.  While the examiner opined that the depressive disorder was less likely than not aggravated by the Veteran's service-connected gynecological disability; he did not provide rationale for the opinion.   Furthermore, the assumption that the Veteran's gynecological problems are "well managed" and therefore her depressive symptoms are unrelated does not account for her continued gynecological complaints since hormone therapy.  (See June 2011 hearing transcript).  Accordingly, a remand for corrective action (an addendum medical advisory opinion) is necessary.

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's entire record (to include this remand) to be forwarded to the VA examiner who examined the Veteran in May 2014, and provided the opinions then offered.  [If that examiner is unavailable, or unable to provide the addendum opinions sought, the record should be forwarded to another appropriate psychologist or psychiatrist for review and the opinions sought.  If further psychiatric evaluation of the Veteran is deemed necessary for the opinion sought, such should be arranged.]  Based on review of the record, the consulting provider should respond to the following:

(a) Is the Veteran's diagnosed unspecified depressive disorder at least as likely as not (a 50% or better probability) etiologically related to her service and complaints noted therein?  The examiner must specifically consider and address the Veteran's December 1990 STR cited above. 

(b) If the response to (a) above is no, please opine further whether or not it is at least as likely as not (a 50% or better probability) that the Veteran's unspecified depressive disorder was caused or aggravated (the opinion must address aggravation) by her service-connected gynecological disability?

The examiner must include rationale with all opinions.  The opinion regarding aggravation must acknowledge that the Veteran continues to have gynecological problems.  

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative opportunity to respond, and return this matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

